                Case 2:08-cr-00181-WBS Document 68 Filed 06/23/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:08-CR-00181-WBS
12                               Plaintiff,           STIPULATION AND ORDER REGARDING
                                                      BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                         MOTION FOR REDUCTION IN SENTENCE AND
                                                      COMPASSIONATE RELEASE
14   MARCUS GIPSON,
15                               Defendant.
16

17                                                 STIPULATION
18         1.       Defendant Marcus Gipson filed a motion for reduction in sentence and compassionate
19 release on June 11, 2020. Docket No. 60. The Court ordered the government to response by June 22,
20 2020, and any reply due June 29, 2020. Docket No. 66.

21

22         Counsel for the defendant does not oppose this request.
23

24

25

26
27

28



30
                 Case 2:08-cr-00181-WBS Document 68 Filed 06/23/20 Page 2 of 3



 1          2.       The parties desire additional time for briefing on defendant’s motion. Accordingly, by

 2 this stipulation, the parties now move that:

 3                   a)     The government’s opposition or response to defendant’s motion, Docket No. 60,

 4 be due on July 1, 2020; and

 5                   b)     The defense reply, if any, will be due on July 7, 2020.

 6

 7          IT IS SO STIPULATED.

 8
                                                           McGREGOR W. SCOTT
 9                                                         United States Attorney
10 Dated: June 22, 2020
                                                           /s/ Jason Hitt
11                                                         JASON HITT
                                                           Assistant United States Attorney
12

13
     Dated: June 22, 2020                                 /s/ John P. Balazs
14                                                        JOHN P. BALAZS
                                                          Counsel for Defendant Dwayne Slater
15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
             Case 2:08-cr-00181-WBS Document 68 Filed 06/23/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 60,

 5 is due on July 2, 2020;

 6                 b)     The defense reply, if any, will be due on July 7, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 Dated: June 23, 2020

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
